United States Court of Appeals
                        For the First Circuit


No. 14-1423

  UNITED STATES and COMMONWEALTH OF MASSACHUSETTS ex rel. JULIO
    ESCOBAR and CARMEN CORREA, Administratrix of the Estate of
                         Yarushka Rivera,

                        Plaintiffs, Appellants,

                                  v.

                   UNIVERSAL HEALTH SERVICES, INC.,

                         Defendant, Appellee.



                             ERRATA SHEET

     The opinion of this Court issued on March 17, 2015 is amended
as follows:

        The sentence beginning on page 19, line 12 is modified to
read:

        The express and absolute language of the regulation in
        question, in conjunction with the repeated references to
        supervision    throughout    the   regulatory    scheme,
        "'constitute dispositive evidence of materiality.'"
        Hutcheson, 647 F.3d at 394 (quoting SAIC, 626 F.3d at
        1269); see 130 Mass. Code Regs. § 429.439 ("Services
        provided by a satellite program are reimbursable only if
        the program meets the standards described below.").